Citation Nr: 0639529	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-41 167	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida



THE ISSUE

Entitlement to payment or reimbursement of charges for 
unauthorized emergency treatment on August 9, 2003.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel








INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran obtained private emergency room treatment on 
August 9, 2003, after calling a VAMC and getting a message to 
dial 911 if he was experiencing an emergency.

3.  On August 9, 2003, the veteran's health care expenses 
outside of VA were covered by Medicare through the Mutual of 
Omaha.


CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized medical 
expenses incurred at a private regional hospital on August 9, 
2003, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to rendering a decision on the merits of the veteran's 
claim, the Board must consider whether VA has fulfilled its 
statutory obligation to assist the veteran in the development 
of his claim pursuant to the Veterans Claims Assistance Act 
of 2000 (the VCAA).  See  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  Despite that obligation, the Secretary of 
VA has specifically limited the duty to assist to those 
claims governed by 38 C.F.R. Part 3.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  Because claims for 
reimbursement of unauthorized medical expenses are governed 
by the regulations set forth in 38 C.F.R. Part 17, the duty 
to assist the veteran in the development of his claim is not 
applicable.  The Board notes, however, that the veteran was 
given notice of his rights and responsibilities under the 
VCAA in November 2004.  Thus, a decision on the merits of the 
appeal will not result in prejudice to the veteran.

The veteran asserts that VA should pay for the cost of 
private emergency treatment on August 9, 2003, because he was 
too ill to travel to a VA facility and had been advised by a 
message on the voicemail at his local VAMC to contact 911 in 
case of an emergency.  He contends that he required emergency 
care because he had throbbing in his head that made him 
believe he had an aneurysm.  His son drove him to the 
emergency room so that he would not have to wait for an 
ambulance.  The veteran acknowledges that he had Medicare 
coverage in August 2003, but advises that the Bay Pines VAMC 
will not seek payment through Medicare.  The veteran does not 
assert that treatment obtained was for a service-connected 
disability.

Before the Board addresses the merits of the veteran's claim, 
it is important to point out that the veteran appears to have 
a basic misunderstanding of VA's duty to pay for emergency 
treatment.  First, it is not VA that will seek payment from 
Medicare for treatment rendered on August 9, 2003, but the 
private regional hospital and its vendors who also charged 
the veteran for services rendered.  Thus, the question here 
is not whether VA should seek payment from Medicare, but 
rather should VA make payment for services for which the 
private medical facility may obtain payment directly from 
Medicare.

In adjudicating a claim for payment or reimbursement of 
medical expenses, the Board must first make a factual 
determination as to whether VA gave prior authorization for 
the non-VA medical care that the veteran received in a 
private facility.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 
17.54.  In this case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facility, only that the veteran was advised to seek 
emergency care and he interpreted that advice as 
authorization.  It is noted that there are specific 
formalities which must be followed under 38 C.F.R. § 17.54 
that were not complied with here and, as a result, proper 
advance authorization from VA was not obtained.  Therefore, 
the Board must conclude that prior authorization for the 
private medical treatment received on August 9, 2003, was not 
obtained pursuant to 38 C.F.R. § 17.54, and that payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The provisions of the Act became effective as of May 29, 
2000.  

To be eligible for reimbursement under 38 U.S.C.A. § 1725, 
the veteran has to satisfy all of the conditions set forth in 
38 C.F.R. § 17.1002 as follows:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

The evidence of record shows that the veteran presented for 
emergency treatment on August 9, 2003, with complaints of a 
throbbing headache.  He reported that he had Medicare 
coverage through the Mutual of Omaha and treatment was 
rendered.  There is no evidence of prior VA authorization for 
the treatment.  More importantly, the evidence shows that 
Medicare paid the claims for treatment on August 9, 2003, in 
October 2003.

Given the evidence of record, the Board finds no need to 
further discuss the issue of authorization or whether it was 
reasonable for the veteran to seek private treatment on 
August 9, 2003.  This claim turns on the fact that the 
veteran was covered by Medicare in August 2003 and that his 
expenses of emergency treatment were covered and paid by the 
Mutual of Omaha through the Medicare program.  Thus, because 
the veteran had coverage under a health-plan contract on the 
date in question, he does not meet criteria for payment or 
reimbursement of charges for emergency treatment on August 9, 
2003, and his appeal is denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
emergency care expenses incurred on August 9, 2003, is 
denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


